DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020, and 12/23/2021 are in compliance and has been considered.  

Election/Restrictions
During a telephone conversation with Attorney Steven E. Warner on 11/22/2021 a provisional election was made with traverse to prosecute the invention of Group I, sub-group “a” (i.e., embodiment “a”) claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-24 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-22, drawn to a belt for creping a web, classified in D21 F7/083 & B31 F1/12.
Sub-groups (embodiments):
Claims 1-5 is directed to a belt for creping a web having offset openings in MD & CD. 
Claims 6-11
Claims 12-16 is directed to a belt for creping a web having openings arranged in patterns that having an angle of rotational symmetry. 
Claim 17-22 is directed to a belt for creping a web having openings arranged in patterns having repeating peaks of MD line contact profile.

Claim 23, drawn to an absorbent sheet of cellulosic fibers, classified in D21 27/002.

Claim 24, drawn to a method of making a belt-creped absorbent cellulosic sheet, classified in D06 F45/28 & B31 F1/12.

The inventions are independent or distinct, each from the other because: Inventions I, II, III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case:

There is no overlap in scope, because as pointed out by the examiner, the claims are drawn to entirely separate embodiment having mutually exclusive features;
There is no indication of record as of yet that these embodiments are obvious variants, however, restriction is a preliminary requirement and rejoinder is considered throughout prosecution; 
Sub-combinations I and III have separate utility in that it does not require the feature of sub-combination II, in that “A method of making a belt-creped absorbent cellulosic sheet” aspect is not required and other method of making a belt are available. Also, sub-combinations I and II 
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: separate classifications and searches as indicated in the listing above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over ANDREW JONATHAN FICKE, et al. WO 0019014 A1 (FICKE). 
 
	Regarding claim 1, FICKE discloses:   A belt for a web in a papermaking process (Fig. 1, papermaking belt 10.), the belt comprising: a first layer formed from a polymeric material (Fig. 2, page 9, lines 3-8), the first layer providing a first surface of the belt on which the web is deposited (Fig. 2, page 9, lines 3-8.), and the first layer having a plurality of openings extending therethrough ( FIG. 2 is a top plan view of a portion of the papermaking belt of the present invention, showing the framework joined to the reinforcing structure and having elliptically-shaped paper-side openings of the deflection the openings being arranged in lines that are offset from lines in both the machine direction (MD) and cross-machine direction (CD) of the belt (Figs. 11 and 12 illustrate openings being arranged in lines that are offset from lines in both the machine direction (MD) and cross-machine direction (CD) of the belt.) such that (i) for every line along the MD, a length of the line across an opening is different from lengths of the line across adjacent openings on both sides of the opening (Figs. 11 and 12.  Page 16, lines 11-15 discloses “Thus, as shown in Figure 1 1 , it is preferred to orient the conduits 34 such that the major axes 40 run parallel to the machine direction of the belt. However, since the fiber orientation typically favors the MD, one skilled in the art would appreciate that the major axis 40 may also be oriented at a diagonal, where, as illustrated in Figure 12, diagonal is defined as an angle 54 oriented 22.5° ± 22.5° relative to MD.”), and (ii) for each line along the CD, a length of the line across an opening is different from lengths of the line across adjacent openings on both sides of the opening (Figs. 11 and 12.  In addition to Page 16, lines 11-15, lines 26-29 further discloses “The physical properties of a paper web 27 are largely influenced by the orientation of fibers in the X-Y plane of the web 27.  For instance, a web 27 having a fiber orientation which favors MD, has a higher tensile strength in MD than in CD, a higher stretch in CD than in MD, and a higher bending stiffness in MD than in CD.”   Therefore, it is obvious that for an average artisan to form the openings on the belt so that for each MD or CD, a length of the line across an opening is different from lengths of the line across adjacent openings on both sides of the opening.); and a second layer attached to the first layer, the second layer providing a second surface of the belt (Fig. 2, Page 9, lines 5-8 discloses “The framework 30 and belt 10 have a first surface 1 1 which defines the paper contacting side 1 1 of the belt 10 and an opposed second surface 12 oriented towards the papermaking machine on which the belt 10 is used.”).
The only difference between the claimed invention and FICKE is lack of explicit disclosure of creping a web in the papermaking process.  However, Fig. 1 illustrates the papermaking belt 10 travels around a predryer such as blow-through dryer 26, and passes between a nip formed by the impression 
Combining known prior art elements according to known methods is obvious when it does no more than yield predictable results.  Before the effective filing date of the invention, one of ordinary skill in the art could manipulate and/or re-arrange the configuration of the various parts of sealing strip system so as to achieve the aforementioned results.  Also, one of ordinary skill in the art would have recognized that the results of the re-arranging the configuration of the various parts of sealing strip system is predictable.  Applicant’s attention is respectfully directed to: In re Harza, 124 USPQ 378 (CCPA 1960) (mere duplication of parts (e.g., using a doctor blade for creping the tissue paper) without any new and unexpected results is a routine practice within one of ordinary skill in the art).   
The rationale to support a conclusion that a claim is obvious is that all the claimed elements were known in the prior art, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). See also MPEP 2143.   
	
Regarding claim 2, FICKE discloses all of the limitations of its base claim 1.  FICKE further discloses:  wherein the openings have diameters of about 0.5 mm to about 5.0 mm (Fig. 11, 12, and 15.  
	
Regarding claim 3, FICKE discloses all of the limitations of its base claim 2.  FICKE further discloses:  wherein the openings have diameters of about 0.75 mm to about 2.5 mm (The same explanation applied herein as noted in claim 2.).

	Regarding claim 4, FICKE discloses all of the limitations of its base claim 1.  FICKE further discloses:  wherein the belt has a contact area of about 10 % to about 90% (Page 17, lines 25-27 discloses “As shown in Figures 9 and 10, a preferred conduit shape for the present invention is one that is generally elliptical which includes, but is not limited to, circles, ovals, and polygons of six or more sides.”  Also, Claims 5 and 6 discloses width of knuckle area and the web contacting surface of the belt.  Since the conduit shapes are elliptical that is almost close to the circular shapes of the openings of the claimed invention, then one of the ordinary skill in the art could easily calculate the differences between the elliptical shapes vs. circular shapes so as to ensure the belt has a contact area of about 10 % to about 90% and thus the contact area is obtained via routine optimization.).

Regarding claim 5, FICKE discloses all of the limitations of its base claim 1.  FICKE further discloses:  wherein the openings are arranged in lines that are rotated by about 13 degrees to about 21 degrees in relative to a line along the MD (Figs. 11 and 12.  Page 16, lines 11-15 and page 18, lines 1-2.).

Conclusion   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
David Mark Rasch, et al. (US 5679222 A) is directed to a papermaking belt comprised of two primary elements: a reinforcing structure and a framework.  The papermaking belt is an endless belt which has a paper-contacting side and a backside opposite the paper-contacting side.
Guy H. Super, et al. (US 8293072 B2) is directed to absorbent products produced by way of belt-creping a web from a transfer surface with a perforated creping belt formed from a polymer material, such as polyester. The products are characterized by a fiber matrix that is rearranged by belt creping from an apparently random wet-pressed structure to a shaped structure with fiber-enriched regions and/or a structure with fiber orientation and shape that defines a hollow dome-like repeating pattern in the web.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                   


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748